Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Durrell Toppin appeals the district court’s order construing his motion as seeking relief under 18 U.S.C. § 3582(c)(2) (2006) and denying the motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Toppin, No. 1:07-cr-00013-JCC-3 (E.D.Va. Jan. 9, 2013). We dispense *231with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.